Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/8/2019 and 10/18/2019 have been considered by the examiner.

Allowable Subject Matter
3.	Claims 1-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The claimed invention is directed to a fully digital integrated circuit apparatus provided for generating a test mode enable signal with a digital non-resettable state retention storage circuit connected to store an authentication control pattern for authorizing test mode access to a secure circuit and a digital safety interlock gate circuit and the test mode enable signal only when the interlock safety gate setting is set to a first value and the digital non-resettable state retention storage circuit stores the authentication code.
	The closest prior art, Shah et al., discloses a test circuitry configured to be locked except during an in-field system test mode.  The next closest prior art, Yu et al., discloses methods for enabling a secure test mode in the integrated circuit including a secure functional unit that protected from access from test access circuitry during normal operation.  The secure functional unit may be rendered inaccessible the test access circuitry following a completion of a test that includes testing of the secure functional unit.  
	Both Shad and Yu do not teach or make obvious the claimed limitation of a digital non-resettable state retention storage circuit connected to store an authentication control pattern for authorizing test mode access to a secure circuit; a digital safety interlock gate circuit connected to store a safety interlock gate setting and combinatorial logic circuitry for generating the test mode enable signal only when the safety interlock gate setting is set to a first value and the digital non-resettable state retention storage circuit stores the authentication control pattern recited in independent claim 1 and similarly recited in independent claims 8 and 17.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/TONGOC TRAN/Primary Examiner, Art Unit 2434